Citation Nr: 0718598	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
1997, for the grant of service connection for residuals of a 
neck injury, to include based on findings of clear and 
unmistakable error in a January 2001 rating decision that 
granted service connection for residuals of a neck injury 
effective February 27, 1997, and/or an August 1994 rating 
decision that denied service connection for residuals of a 
neck injury.  

2.  Entitlement to an effective date prior to November 17, 
1999, for the grant of service connection for residuals of 
cold injury to the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1949 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
residuals of cold injury to the upper and lower extremities 
and assigned 10 percent ratings for each extremity, effective 
November 17, 1999; and a March 2004 rating decision that 
denied the claim for entitlement to an effective date prior 
to February 27, 1997, for the grant of service connection for 
residuals of a neck injury to include based on a finding of 
clear and unmistakable error in a January 2001 rating 
decision.  The March 2005 supplemental statement of the case 
discussed the clear and unmistakable error argument 
pertaining to the August 1994 rating decision.  

The veteran appeared before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2006.  In 
conjunction with that hearing, he submitted additional 
evidence in support of his claim with a waiver of RO review 
in accordance with 38 C.F.R. § 20.1304 (2006).  

The issue of entitlement to an effective date prior to 
November 17, 1999, for the grant of service connection for 
residuals of cold injury to the upper and lower extremities 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
residuals of a neck injury was denied by the RO in an August 
1994 rating decision.  The veteran did not appeal the 
decision.  

2.  The veteran filed a subsequent claim for service 
connection for residuals of a neck injury, which was received 
by the RO on February 27, 1997.  

3.  The RO's August 1994 rating decision that denied service 
connection for residuals of a neck injury was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  

4.  The RO's January 2001 rating decision that granted 
service connection for residuals of a neck injury effective 
February 27, 1997, was reasonably supported by evidence then 
of record, and the evidence does not demonstrate that the RO 
incorrectly applied the statutory or regulatory provisions 
extant at that time such that the outcome of the claim would 
have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 
1997, for the grant of 
service connection for residuals of a neck injury, to include 
based upon clear and unmistakable error in either an August 
1994 or January 2001 rating decision, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5109A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.105(a), 3.303, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an earlier effective date, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

Regarding the duty to assist, the information and evidence 
that have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records, VA outpatient treatment reports, VA 
examination reports, lay statements, and other documents 
submitted by the veteran. 

In this case, to the extent that the VCAA provisions apply, 
they have been considered and complied with.  The veteran was 
notified and aware of the evidence needed to substantiate the 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the veteran.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra; Dingess, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.)  

To the extent the veteran's claim is premised upon an 
allegation of clear and unmistakable error in a prior RO 
rating decision, there is no legal obligation to provide 
preliminary notice or assistance with this component of the 
veteran's claim.  In this regard, the Court has held that the 
provisions of the VCAA do not apply to clear and unmistakable 
error claims, irrespective of whether the decision in 
question was issued by the RO or the Board.  See Parker v. 
Principi, 15 Vet. App. 407 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  It 
merits consideration at this point to note that the March 
2005 statement of the case set forth the citation to 38 
C.F.R. § 3.105(a), which is the provision that encompasses 
the legal definition of clear and unmistakable error in a 
former RO decision.  



Analysis

The veteran served on active duty from July 1949 to September 
1952, including combat service during the Korean Conflict.  
In October 1993, he filed a claim for service connection for 
residuals of a neck injury.  In an August 1994 rating 
decision, the RO denied the claim based on a finding that the 
evidence did not show that the veteran had a current neck 
disability that was incurred in or otherwise related to his 
active military service.  

A review of the file reveals that the veteran did not file a 
document that could be considered as a timely notice of 
disagreement when this claim was denied.  See 38 C.F.R. 
§§ 20.201, 20.302 (2006) (a notice of disagreement must be 
filed within one year of the notice of the determination 
being appealed).  Consequently, the RO's August 1994 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

On February 27, 1997, the RO received correspondence from the 
veteran requesting that his claim for service connection for 
a neck condition be reopened.  In an August 2000 decision, 
the Board found that new and material evidence had been 
submitted to reopen the claim and granted service connection 
for residuals of a neck injury.  Subsequently, the RO carried 
out the Board's determination in a January 2001 rating 
decision, granting service connection for residuals of a neck 
injury and assigning a 40 percent rating for the disability 
effective February 27, 1997.  

In a statement dated August 2002 but stamped "received" by 
the RO on August 20, 2003, the veteran indicated that he was 
filing a claim for an earlier effective date for the grant of 
service connection for residuals of a neck injury.  

Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  The 
effective date of a reopened claim is the date of receipt of 
claim (i.e., the petition to reopen that was ultimately 
granted) or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2006).  

As noted above, service connection for residuals of a neck 
injury was granted based on receipt of new and material 
evidence in conjunction with the veteran's application to 
reopen the claim after it had been denied in August 1994.  
This petition was received by the RO on February 27, 1997.  
Under the facts presented here, this is the earliest 
effective date that may be assigned.  See 38 C.F.R. 
§ 3.400(q).  

Moreover, the Board points out that the veteran did not file 
a document that could be construed as a notice of 
disagreement with the effective date assigned within one year 
of the notice of the determination being appealed, i.e., 
within a year of the January 2001 rating decision that was 
mailed to the veteran under cover letter dated January 11, 
2001.  See 38 C.F.R. §§ 20.201, 20.302 (2006) (a notice of 
disagreement must be filed within one year of the notice of 
the determination being appealed).  Hence, the January 2001 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  

The veteran's "claim" for an earlier effective date was not 
received until August 2003.  The Court has held that there is 
no basis in VA law for a freestanding earlier effective date 
claim in matters addressed in a final rating decision.  
Rather, when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error could 
result in the assignment of earlier effective dates.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, 
the Board concludes that the attempt to overcome finality in 
raising a freestanding claim for entitlement to an earlier 
effective date must be dismissed.  Id.

To the extent that the veteran may argue that a letter from 
the veteran's then representative, dated February 23, 2001, 
should be construed as a notice of disagreement with the 
effective date assigned for the grant of service connection 
for residuals of a neck injury in the January 2001 rating 
decision thereby rendering the January 2001 rating decision 
non-final, the Board finds such an argument lacks merit.  In 
this regard, this document was mailed to the Board, not the 
agency of original jurisdiction, and did not indicate 
dissatisfaction with the effective date assigned, but rather 
questioned why an effective date had not been assigned in the 
Board's decision.  In fact, the letter was directed to the 
judge that signed the August 2000 Board decision and 
requested "[c]larification of [d]ecision [i]ssued on 
[a]ppeals."  Specifically, the attorney noted in the letter 
that the Board's decision did "not show the date on which 
the claim will be paid retroactive to."  As such, the Board 
finds that this statement was prepared in response to the 
Board's decision and not to the RO's January 2001 rating 
decision.  In an April 2001 letter to the veteran, the Board 
explained that it was the responsibility of the RO to assign 
ratings and effective dates of appeals allowed by the Board.  
He was also advised that the Huntington RO had made a 
determination regarding these matters and that he needed to 
file a notice of disagreement with the RO if he was 
dissatisfied with that determination.  Accordingly, the Board 
concludes that this document may not be construed as a timely 
notice of disagreement with the RO's January 2001 rating 
decision on the issue of the assignment of an effective date 
for the grant of service-connected benefits for residuals of 
a neck injury.  See 38 C.F.R. §§ 20.201, 20.300, 20.302 
(2006).  

Additionally, the March 2002 notice of disagreement from the 
veteran's then representative only expressed disagreement 
with the effective date assigned for the grant of service-
connected benefits for the residuals of cold injury to the 
upper and lower extremities.  His repeated discussion of the 
effective date assigned for those benefits, i.e., November 
17, 1999 clearly represents a notice of disagreement with 
that issue alone.  The document does not contain any mention 
of the grant of benefits effective February 27, 1997.  Hence, 
the Board concludes that this document may also not be 
construed as a timely notice of disagreement with the RO's 
January 2001 rating decision on the issue of the assignment 
of an effective date for the grant of service-connected 
benefits for residuals of a neck injury, and the January 2001 
rating decision did become final.  See 38 C.F.R. §§ 20.201, 
20.300, 20.302 (2006).  

Clear and Unmistakable Error

In the alternative, the veteran asserts that he is entitled 
to an earlier effective date for the grant of service-
connected benefits for his neck disability on the basis that 
there was clear and unmistakable error (CUE) in the 
August 5, 1994 rating decision that denied service connection 
for residuals of a neck injury; or the January 4, 2001 rating 
decision that granted service connection for residuals of a 
neck injury, effective February 27, 1997.  As discussed 
above, he did not appeal these decisions, and they are thus 
considered final, although they may be reversed if found to 
be based upon CUE.  

Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).  

The law and regulations in effect at the time of the August 
1994 and January 2001 rating decisions provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1994).  Service connection could also be granted for 
arthritis if it was manifested to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C. 
§§ 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1994).  Where a veteran engaged in combat, satisfactory lay 
evidence that an injury or disease was incurred in service 
will be accepted as sufficient proof of service connection 
where such evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 1991).  




The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(2001).  If VA receives or associates with the claims folder 
relevant official service department records at any time 
after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) 
(2001).  

The veteran argues that the August 5, 1994 and/or the January 
4, 2001 rating decisions were clearly and unmistakably 
erroneous because the RO failed to consider, or misapplied, 
the relevant laws and regulations; and failed to fulfill the 
duty to assist the veteran in the development the claims.  
The claim is viable.  

However, based on a review of the record, the Board finds the 
RO correctly applied all the relevant laws and regulations in 
existence at the time of both the August 1994 and January 
2001 rating decisions.  

In this regard, at the time of the August 1994 rating 
decision, the RO noted that the veteran's service medical 
records had been destroyed in the fire at the National 
Personnel Records Center.  Hence, they were unavailable and 
they had been unable to obtain private medical records from 
Parsons Hospital.  An April 1972 medical affidavit showed 
that the veteran was diagnosed with arthritis of the cervical 
spine.  A June 1972 VA examination report indicated that the 
veteran had a chronic tension state with an anxiety overlay 
and marginal spurring of the cervical vertebra.  A VA 
treatment record dated in August 1972 indicated that the 
veteran reported a history of intermittent neck pain since 
service.  An x-ray at that time was negative.  An October 
1972 report showed that the veteran was seen for complaints 
of increased neck pain after he was involved in an automobile 
accident.  A March 1980 VA examination report failed to show 
that any currently diagnosed neck disability was 
causally related to the veteran's active military service.  
Consequently, in the absence of medical nexus evidence, the 
RO concluded in the August 1994 rating decision that the 
veteran did not have a chronic neck disability that was 
incurred in or aggravated by service; and arthritis was not 
diagnosed within one year of his discharge from service.  
This conclusion is supported by the evidence then of record, 
and does not amount to legal error.  

The veteran submitted another claim for service connection 
for residuals of a neck injury that was received by the RO in 
February 1997.  In an August 2000 decision, the Board 
reopened the claim and granted service connection for 
residuals of a neck injury.  Additional evidence associated 
with the file included statements from two physicians 
relating the veteran's current neck problems to a combat 
injury he sustained in service.  Hence, the Board concluded 
that the medical evidence showed that the veteran had a 
current neck disorder that was causally related to his 
military service.  Subsequently, in a January 2001 rating 
decision, the RO granted service connection for residuals of 
a neck injury and assigned a 40 percent rating effective 
February 27, 1997, the date the veteran's petition to reopen 
the claim was received.  The Board also finds that this 
conclusion was supported by the evidence then of record, and 
does not amount to legal error.  

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decisions in August 1994 and January 2001, 
the Board notes that such disagreement alone is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  Moreover, as 
indicated above, VA's failure to comply with the duty to 
assist cannot constitute clear and unmistakable error.  

Additionally, to the extent that the veteran asserts that any 
earlier communication from him (for example, the October 1979 
statement resubmitted by him in conjunction with his 
videoconference hearing in August 2006), should have been 
construed as an informal claim for service-connected benefits 
for his neck disability that remained pending, the Board 
points out that any outstanding claim for that disability was 
adjudicated by the August 1994 rating decision.  See Hanson 
v. Brown, 9 Vet. App. 29, 31-32 (1996) (once claim is filed 
it remains open and pending until final action is taken or it 
is withdrawn).  His reopened claim for benefits was granted 
effective the date his claim was received in accordance with 
38 C.F.R. § 3.400.  Furthermore, the claim was granted on the 
basis of the newly received medical nexus evidence, not the 
receipt of additional service department records.  In this 
regard, no additional service department records were 
submitted prior to the January 2001 rating decision.  Hence, 
it was not error for the RO to assign the date the reopened 
claim was received as the effective date for the grant of 
benefits.    

Finally, to the extent the veteran argues that the RO failed 
to apply 38 U.S.C.A. § 1154(b) to his claim at the time of 
the August 1994 rating decision, the Board again notes that 
the veteran's claim was denied at that time based on the fact 
that there was no medical nexus evidence relating any 
currently diagnosed neck disability to an injury in service.  
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997).  Hence, it was not error for the RO to deny 
the claim notwithstanding the veteran's reports of his combat 
injury in service.  

In conclusion, the Board finds that the August 5, 1994 and 
January 4, 2001 rating decisions were reasonably supported by 
the evidence of record, correctly applied prevailing legal 
authority, and were not undebatably erroneous.  Furthermore, 
the RO, in August 1994 and January 2001, had before it the 
correct facts as they were known at the time, and the RO's 
alleged breach of the duty to assist cannot constitute CUE.  
Hence, the veteran's claim that there was clear and 
unmistakable error in the August 5, 1994 and/or January 4, 
2001 rating decisions must be denied.  




ORDER

The claim for an effective date prior to February 27, 1997, 
for the grant of service connection for residuals of a neck 
injury, to include based on findings of clear and 
unmistakable error in a January 2001 rating decision that 
granted service connection for residuals of a neck injury 
effective February 27, 1997, and/or an August 1994 rating 
decision that denied service connection for residuals of a 
neck injury, is denied.  


REMAND

As noted above, in a July 2001 rating decision, the RO 
granted the veteran's claim for service connection for 
residuals of cold injury to the upper and lower extremities, 
and assigned a 10 percent rating for each extremity effective 
November 17, 1999.  Subsequently, in a March 2002 statement 
that was received by the RO on April 16, 2002, the veteran's 
then representative expressed disagreement with the effective 
date for the grant of benefits.  However, it does not appear 
that the RO provided the veteran with a statement of the case 
on the matter.  

Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement as to the effective date 
assigned that was received within one year of that rating 
decision, the issue must be remanded for issuance of a 
statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200, 20.302(a) (2006); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

After the RO has issued the statement of the case, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).




Accordingly, the issue is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of 
entitlement to an effective date prior to 
November 17, 1999, for the grant of 
service connection for residuals of cold 
injury to the upper and lower extremities 
(if he so desires) by filing a timely 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


